Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 10, 2021 has been entered.
Claims 1-13 and 18-27 remain pending in the application. Claims 14-17 are canceled.
Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 19, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Drawings
The drawings were received on 6/23/2021.  These drawings are acceptable.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
	Regarding claim 1, the claim ends in two periods, which is grammatically incorrect. The claim should end in one period to be grammatically correct.
	Regarding claim 20, the claim recites, “The System…”, which is inappropriate capitalization of the word “System”. It appears that this phrase should be written as, “The system…” to be grammatically correct.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Lns. 6-10 recite, “wherein said electronic device is selected from the group consisting of a printed circuit board, a flexible printed circuit board, an organic electronic device or an electronic device comprising organic and inorganic materials and, wherein said electronic device performs analysis of the data obtained from said first sensor and sends a signal…”. However, it is unclear how a printed circuit board by itself could perform data analysis, and send a signal. For purposes of compact prosecution, the above limitation has been examined as a printed circuit board and any mounted electronics on the printed circuit board being capable of performing the above functions.
Regarding Claim 1, Lns. 9-10 recite, “performs analysis of the data obtained from said first sensor and sends a signal when one or more values obtained from said first sensor comprised in the first device…”. Therefore, it is unclear from the claim, if the first device is an 
Claims 2-13 and 18-27 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10, 12, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (US Pub. No. 2016/0264394; hereinafter Hershberger; already of record).

Regarding claim 1, Hershberger discloses a vessel for storing bulk goods ([0004]-[0005], a container with liquid). The vessel comprises: 
	a first device and a communication unit for transferring data between the vessel and a receiver, wherein the first device is a first sensor or an information storage device or both ([0004]-[0005], a sensor/transmitter including a liquid quantity sensor is attached to a container, which transmits information regarding the quantity of liquid in the container to a receiver wirelessly, [0282]-[0284], a sensor can be coupled to a container, and electronics mounted on a circuit board measure a change in an electrical characteristic in load cells that corresponds with the weight of the container, see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, the load cells 3616 act as weight sensors). 
	The vessel further comprises an electronic device connected to the first device ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device is a circuit board ([0282]-[0284], see Figs. 37-39 at sensor 3600 adapted to be coupled to containers, including circuit board 3618). The electronic device performs analysis of the data obtained from the first device ([0282]-[0284], electronics mounted on the circuit board calculate the weight of the container based on an electrical characteristic of load cells when a container is coupled to the sensor), and sends a signal when one or more values obtained from the first device is outside a predetermined range ([0194], an alert is generated when a keg associated with the sensor is determined to be empty, or at a predetermined weight above being empty. The sensor of Hershberger, which includes both the load cells (interpreted as the sensor herein) and the circuit board, includes programmable logic to activate a signaling device. In order for the sensor of Hershberger to be able to activate a signaling device, the circuit board must intrinsically be capable of sending a signal to the logic indicative of when the keg is empty, or at a predetermined weight above being empty).
	Hershberger fails to explicitly disclose that the circuit board is a printed circuit board in the primary embodiment.
([0085], transmitter is planar and may be on a printed circuit board (PCB)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board in the primary embodiment of the vessel of Hershberger to be a printed circuit board as in an alternate embodiment of Hershberger. The motivation would have been that the alternate embodiment of Hershberger shows that printed circuit boards are planar ([0085]), and the primary embodiment of Hershberger depicts the circuit board as being planar ([0282]-[0284], see Figs. 37-39 at circuit board 3618), thereby conserving space in the device.
	Note: The instant Claims contain a large amount of functional language (ex: “for storing bulk goods”, “for transferring data”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the vessel is a vessel for storing liquids, solids, gases, solutions, dispersions, colloids, powders, particles, pills and any mixture of any of these ([0004]-[0005], the vessel is for storing liquids. Further, the vessel is capable of holding any of the above materials).

Regarding claim 3, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the first sensor is a filling level sensor ([0004]-[0005], [0282]-[0284], [0069], a weight sensor is used to detect the level of fluid in the container).

Regarding claim 4, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses either the first sensor or a second sensor being a sensor for determining a filling level of the vessel ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claims 5 and 6, modified Hershberger discloses the vessel according to claim 4. Modified Hershberger further discloses that the sensor is a weight sensor ([0004]-[0005], [0282]-[0284], [0069]).

Regarding claim 7, modified Hershberger discloses the vessel according to claim 1. Hershberger further discloses that the first device is mounted on the outside of the vessel ([0077], the sensor is mounted to the bottom of the container).

Regarding claim 10, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the communication is a Bluetooth connector, ZigBee, or wireless connector ([0078], the keg transmitter communicates with the local uplink/gateway using ZigBee, Bluetooth, or other similar wireless protocols).

Regarding claim 12, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses at least one display or light emitting device ([0141], smartphone app displays how much liquid is left in container, [0153], LEDs).

Regarding claim 18, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses that the electronic device sends a signal when a filling level of the vessel falls below a pre-determined value ([0194]).

Regarding claim 19, modified Hershberger discloses the vessel according to claim 17. Modified Hershberger further discloses that the signal is sent to a display or to an automatic ordering system ([0194], a visual signal is used to alert individuals).

Regarding claim 20, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a system comprising one or more than one of the vessels ([0003]-[0005], the system is a supply chain system).

Regarding claim 21, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system is a supply system ([0003]-[0005]).

Regarding claim 22, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 23, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses that the system comprises a determination device for determining projected consumption ([0262], a computer receives a rate of consumption of liquid containers, and uses this information to determine a suggested order for liquid containers, the computer is an external data processing system).

Regarding claim 24, modified Hershberger discloses the system according to claim 20. Modified Hershberger further discloses a computing device for computing signals or data received from the one or more vessels, thereby determining a filling level or inventory level ([0123], a database receives data from a keg sensor/transmitter, and the data is converted to report how full the keg is, the database is an external data processing system).

Regarding claim 25, modified Hershberger discloses the system according to claim 22. Modified Hershberger further discloses that the computing device sends a signal when a filling level or an inventory level falls below a pre-determined value, or is expected to fall below a pre-determined value within a pre-determined time period ([0123], [0464]-[0465], a computer in communication with the database sends an alert upon detection of a sensor of the container reaching a certain value of weight).

Regarding claim 26, modified Hershberger discloses the system according to claim 24. Modified Hershberger further discloses that the signals are sent to a display, or to an automatic ordering system ([0123], [0464]-[0465], [0467], the alert is a visual signal, [0135]-[0136], when the kegs are running low, a visual alert with the button option “re-order now” can display, or the kegs can automatically be re-ordered).

Regarding claim 27, modified Hershberger discloses the system according to claim 21. Modified Hershberger further discloses that the system comprises a device for placing one or more vessels of the system ([0148], the kegs are stacked on a shelf).

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burch, V et al. (US Pub. No. 2016/0239795; hereinafter Burch) in view of Yinko et al. (US Pub. No. 2010/0058856; hereinafter Yinko).

Regarding claim 1, Burch discloses a vessel for storing bulk goods ([0012], [0014]). The vessel comprises: 
	a first device ([0014], depth sensor, see Fig. 2 at depth sensor 220) and a communication unit for transferring data between said vessel and a receiver ([0059], see Fig. 2 at communication interfaces 240 and 245). The first device is a first sensor or an information storage device or both ([0014], see Fig. 2 at depth sensor 220).
	The vessel further comprises an electronic device connected to the first device ([0014], see Fig. 2 at processing unit 210). The electronic device performs analysis of the data obtained ([0014], [0091], see Fig. 5, which shows that when the scanned storage space is at a desired loading level, i.e. the depth sensor detects that the unoccupied portion of storage space reaches a threshold percentage, a desired load message is transmitted to a second node element).3
	Burch fails to explicitly disclose that the electronic device is selected from the group consisting of a printed circuit board, a flexible printed circuit board, an organic electronic device or an electronic device comprising organic and inorganic materials.
	Yinko is in the analogous field of fluid volume sensing in a container (Yinko [0001]). Yinko teaches a printed circuit board (Yinko [0024]-[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device in the vessel of Burch to be a printed circuit board as in Yinko. Yinko teaches that a printed circuit board and electronics mounted thereon can be used to calculate the precise volume of a material contained within a container, and send a signal to a receiver (Yinko; [0024]-[0025], Abstract, [0029]). 

Regarding claim 8, modified Burch discloses the vessel according to claim 1. Modified Burch further discloses that the first device is mounted on the inside of the vessel (Burch; [0014], the housing is mounted within the container above the space within the container, [0054], see Fig. 2 at housing 200 including depth sensor 220 mounted on the inside of the container to the container roof/ceiling 115a).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Jensen et al. (US Pub. No. 2011/0264033; hereinafter Jensen; already of record).

Regarding claim 9, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses the first device (see Claim 1 above at Hershberger teaching the first device in [0004]-[0005], [0282]-[0284], Figs. 37-39). 
	Modified Hershberger fails to explicitly disclose that the first device is integrated into one or more selected from the group consisting of a label, a sleeve, an enclosure, or into the walls or the bottom or any closure components of the vessel.
	Jensen is in the analogous field of container storage and sensing (Jensen [0015]). Jensen teaches a device that is integrated into the closure components of a vessel (Jensen [0036], the sensor is an integrated part of a closure of the drug container). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first device in the vessel of modified Hershberger to be integrated into the closure components of the vessel as in Jensen, as Jensen teaches that integrating a sensor into a vessel will also allow for the vessel to be encoded with relevant information about the vessel by programming code into the sensor (Jensen; [0036], [0068]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Pleshek et al. (US Pub. No. 2015/0029001; hereinafter Pleshek; already of record).

Regarding claim 11, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a first sensor (see Claim 1 above at Hershberger teaching a first sensor in [0004]-[0005], [0282]-[0284], Figs. 37-39). 
	Modified Hershberger fails to explicitly disclose a second sensor for performing at least one of determining opening and closing of any closure components comprised in or on the vessel, and recording the time at which any closure components comprised in or on the vessel is opened for the first time.
	Pleshek teaches a second sensor for determining opening and closing of any closure components comprised in or on the vessel (Pleshek [0016]-[0018], a door sensor detects opening and closing of the door, and is included in addition to an identification sensor). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first sensor in the vessel of modified Hershberger to include a second sensor for determining opening and closing of any closure components comprised in or on the vessel as in Pleshek, as Pleshek teaches that a door sensor can be used to trigger an identification scan of the contents of the vessel when the door sensor detects that the door has been closed (Pleshek [0016]-[0019]), thereby tracking an inventory on the contents of the vessel over time.
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hershberger in view of Leonard et al. (US Pub. No. 2004/0124988; hereinafter Leonard).

Regarding claim 13, modified Hershberger discloses the vessel according to claim 1. Modified Hershberger further discloses a second device for storing electricity. The second device is a battery ([0190], the sensor has batteries).
	Modified Hershberger fails to explicitly disclose that the battery includes a printed battery.
	Leonard is in the analogous field of fill sensors for containers (Leonard [0013]). Leonard teaches a printed battery (Leonard [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery in the vessel of modified Hershberger to be a printed battery as in Leonard, as Leonard teaches that a printed battery can be adhered to a container (Leonard [0033]).

Response to Arguments
Applicant’s arguments, see Pg. 10 of the Remarks section, filed 6/10/2021, with respect to the rejection of claim 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Burch in view of Yinko under 35 U.S.C. 103.
Applicant argues on Pgs. 8-9 of their Remarks that Hershberger does not teach a first device that is a sensor, an electronic device connected to the sensor, the electronic device performing analysis of data from the sensor and sending a signal when values from the sensor are outside a predetermined range. The Examiner respectfully disagrees. As stated in the rejection of Claim 1 under 35 U.S.C. 103 using Hershberger in this instant Office Action, the Examiner has interpreted only the load cells of Hershberger as the sensor. The remainder of the 
Applicant argues on Pg. 10 of their Remarks that the sensor and communication means must be an integral part of the vessel, and not merely mounted to the container. However, the Examiner respectfully disagrees. Claim 1 merely states that the vessel comprises a communication means and sensor, but does not specifically recite that these are both integrated into the sensor. Therefore, under broadest reasonable interpretation, the communication means and sensor may be mounted to the container, and therefore be considered part of the container. This is further evidenced by Claims 7 and 8, which state that the first device may be mounted to the vessel. Therefore, under Applicant’s own admission, a device mounted to the vessel is considered part of the container. This would mean that the device of Hershberger, which is adapted to attach, i.e. mount, to the container, would satisfy the claim. If, as Applicant argues, devices mounted on a container are not considered part of the container, then Claims 7 and 8 would not further limit Claim 1, which would be an issue under 35 U.S.C. 112(d).
Applicant further argues on Pg. 10 of their Remarks that the first device and electronic device of Hershberger are not separate entities. The Examiner respectfully disagrees. The first device has been interpreted by the examiner as the load cell of Hershberger, while the remainder of the sensor of Hershberger, including the circuit board and mounted electronics thereon, has been interpreted by the examiner as the electronic device. These two entities are connected, but separate.
Applicant further argues on Pgs. 10-11 of their Remarks that it would not be obvious to modify the primary embodiment of Hershberger with the secondary embodiment of Hershberger to teach a printed circuit board. The Examiner respectfully disagrees. Converting a circuit board into a printed circuit board would have been obvious for the purpose of planarizing the circuit board and saving space in the device. Further, printed circuit boards are extremely well-known and common in the art. Further, Applicant argues that the circuit board in the primary embodiment of Hershberger has 3-D electronic elements mounted thereon, which cannot be converted into a two-dimensional printed circuit board. However, the Examiner does not believe that planarizing electronic elements from 3-D into 2-D constitutes an inventive step, as this technique is well-known in the art, and would have been obvious to conserve space. For a more detailed explanation, please see the rejection of Claim 1 under 35 U.S.C. 103 using Hershberger in this instant Office Action. Further, it is unclear how a printed circuit board, without any electronics mounted thereon, would be able to perform data analysis and signal transmission. For a more detailed explanation, please see the rejection of Claim 1 under 35 U.S.C. 112 in this instant Office Action.

Conclusion                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798